Appeal by defendant from an amended judgment of the Supreme Court, Kings County (Held, J.), rendered May 2, 1980, which found him in violation of probation and sentenced him to a term of imprisonment. Amended judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Damiani, J. P., Mangano, Gulotta and Brown, JJ., concur.